Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose locating an internal stability region between a stability feature and an outer surface of the bone model, defining an axis through the outer surface of the bone model, the inner stability region, and the stability feature, creating a receiving element on the stability feature through the axis, and designing a retaining component to interfere with at least a portion of the stability region along the axis and wherein a portion of the retaining component is received in the receiving element.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0119987 to Davignon et al. in view of U.S. Patent Pub. No. 2008/0031412 to Lang et al. 
	As to Claim 1, Davignon discloses a method of creating an augmented implant for a subject's bone or joint [0006], the subject's bone or joint having a required region for removal [0007]. The method comprises obtaining a virtual bone model (100) of the subject's bone or joint [0021], the bone model having bone property data for the subject's bone or joint including topology and density, (model 200 described in [0023, 0040, 0048]), determining at least one of a size, a type, a geometry and a position for a virtual implant model with respect to the bone or joint model to replace the region for removal using a processor [0024, 0048], locating a stability region in the bone or joint surrounding the position of the implant model based on the bone property data [0024-0025], augmenting the implant model with one or more stability features to interact with the stability region to improve implant stability using the processor or another processor (fixation features described in [0044]), and creating the augmented implant [0051].  
As to Claim 2, Davignon discloses a method wherein locating the stability region [0024-0025] further comprises selecting a region on the bone model having a higher bone density (102, [0023]) relative to other regions (101) on the bone model [0023, 0040, 0041], and simulating forces experienced on the region based on the position of the implant model [0048].
As to Claim 3, Davignon discloses a method including modifying the stability feature based on at least one of an increase in trabecular bone density or a decrease in trabecular bone density (fixation features described in [0044]).
As to Claim 4, Davignon discloses a method further comprising constraining the position of the implant model with respect to the bone model prior to the augmentation [0048].
As to Claim 10, Davignon discloses a method wherein augmenting the implant model with stability features further comprises creating a series of interdigitating stability features so as to respect the three-dimensional (3-D) anatomical relationship with the bone model [0044-0045, 0048].
As to Claims 1-4 and 10, Davingnon discloses the claimed invention except for the bone model having bone property data for the subject's bone or joint including microarchitecture data, displaying the microarchitecture of the bone in the region, displaying loading conditions existing on the microarchitecture from the simulation, further comprising simulating a re-modelling of the bone microarchitecture after augmentation and modifying the stability feature based on at least one of an increase in trabecular bone density or a decrease in trabecular bone density.  
Lang discloses a surgical method (Fig. 11, [0012, 0014, 0016]) including a bone model having bone property data for the subject's bone or joint including microarchitecture data [0016, 0050], displaying the microarchitecture of the bone in the region (microarchitecture features in tables of [0039, 0040], further described in [0041]), displaying loading conditions existing on the microarchitecture from the simulation (load displayed in [0038]), and locating a second stability region based on the loading conditions (remodeling described in [0046-0048]). The method further comprises simulating a re-modelling of the bone microarchitecture after augmentation (remodeling described in [0046-0048]) and modifying the stability feature based on at least one of an increase in trabecular bone density or a decrease in trabecular bone density [0046-0048] in order to use bone model data to reduce risk of future injury at the implant site [0014].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of creating an augmented implant for a subject's bone or joint of Davignon with the microarchitecture modification of Lang in order to use bone model data to reduce risk of future injury at the implant site.

Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0119987 to Davignon et al. in view of U.S. Patent Pub. No. 2008/0031412 to Lang et al. in further view of U.S. Patent Pub. No. 2015/0297350 to Robichaud et al.
As to Claims 8, 9, and 17, Davingnon and Lang disclose the claimed invention except for augmenting at least one of the implant model and the one or more stability features with an osseointegration feature to promote at least one of bone formation, osteoblast differentiation, or osteoblast migration, wherein the osseointegration feature is in the form of a channel, a ridge, a groove, or a projection, and further comprising promoting osseointegration of the augmented implant through a surface modification including at least one coating with hydroxyapatite, roughening on a scale that promotes osteoblast infiltration, and growing thicker than native oxides.
Robichaud discloses a surgical method [0088-0089] including augmenting at least one of the implant model (20) and the one or more stability features with an osseointegration feature (along 24) to promote at least one of bone formation, osteoblast differentiation, or osteoblast migration [0091], wherein the osseointegration feature is in the form of a channel (described in [0091]). The method further comprises promoting osseointegration of the augmented implant through a surface modification including roughening on a scale that promotes osteoblast infiltration (micro patterns described in [0091]) in order to enhance retention of the implant at the surgical site [0091]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of creating an augmented implant for a subject's bone or joint of Davignon and Lang with the osseointegration modification of Robichaud in order to enhance retention of the implant at the surgical site.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0119987 to Davignon et al. in view of U.S. Patent Pub. No. 2008/0031412 to Lang et al. in further view of U.S. Patent Pub. No. 2011/0087332 to Bojarski et al.
As to Claims 11-14, Davingnon and Lang disclose the claimed invention except for generating fabrication instructions for the implant based on the geometry of the implant and the one or more augmented features, and sending the fabrication instructions to a manufacturer to fabricate the implant for use in surgery, generating at least a portion of a cut-file for a computer-assisted surgical device based on a set of points extracted from the fabrication instructions, registering the subject's bone to the surgical system, and preparing the bone according to the cut-file, and registering the retaining component to the surgical system, and implanting, with the surgical system, the retaining component to a desired depth and a rotational position as determined during the augmentation of the osseointegration feature, 
Bojarski discloses a surgical method [0014] including generating fabrication instructions for the implant based on the geometry of the implant and the one or more augmented features [0290], and sending the fabrication instructions to a manufacturer to fabricate the implant for use in surgery [0206, 0223, 0742], generating at least a portion of a cut-file for a computer-assisted surgical device based on a set of points extracted from the fabrication instructions [0290-0298], registering the subject's bone to the surgical system [0337], and preparing the bone according to the cut-file [0696, 0698], and registering the retaining component to the surgical system [0701], and implanting, with the surgical system, the retaining component to a desired depth and a rotational position as determined during the augmentation of the osseointegration feature [0704, 0706-0707, 0739, 0741]. The method further comprises coating the augmented implant with an osseointegration promoting growth factor [0096], where the osseointegration promoting growth factor is provided in a slow release matrix in order to allow for the implant to be manufactured according to the patient-specific data and further implanted according to the patient-specific data [0290, 0739].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of creating an augmented implant for a subject's bone or joint of Davignon and Lang with the fabrication instructions and registration modifications of Bojarski in order to allow for the implant to be manufactured according to the patient-specific data and further implanted according to the patient-specific data.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0119987 to Davignon et al. in view of U.S. Patent Pub. No. 2008/0031412 to Lang et al. in further view of U.S. Patent Pub. No. 2014/0257500 to Grotz.
As to Claims 15 and 16, Davingnon and Lang disclose the claimed invention except for further comprising coating the augmented implant with an osseointegration promoting growth factor, where the osseointegration promoting growth factor is provided in a slow release matrix.
Grotz discloses a surgical method [0004] including coating the augmented implant with an osseointegration promoting growth factor [0091], where the osseointegration promoting growth factor is provided in a slow release matrix [0091-0092, 0125] in order to enhance tissue regeneration at the implant site [0091]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of creating an augmented implant for a subject's bone or joint of Davignon and Lang with the osseointegration modification of Grotz in order to enhance tissue regeneration at the implant site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775